 



Exhibit 10.1

     
CONTACT:
  Julie Lorigan
Vice President, Investor Relations
(781) 741-7775
 
   
 
  Margery B. Myers
Vice President, Corporate Communications and Public Relations
(781) 741-4019
 
   
 
  Stacy Berns/Melissa Jaffin — Investor/Media Relations
Berns Communications Group
(212) 994-4660

TALBOTS REPORTS FIRST QUARTER RESULTS IN LINE WITH
COMPANY EXPECTATIONS
Provides Second Quarter Outlook
     Hingham, MA, May 17, 2006— The Talbots, Inc. (NYSE:TLB) today announced
results for the thirteen-week period ended April 29, 2006 compared to the
thirteen-week period ended April 30, 2005. Net sales for the quarter increased
1% to $453.0 million from $446.5 million reported for the thirteen weeks ended
April 30, 2005. Retail store sales increased 2% to $384.9 million this year
compared to $378.1 million last year. Included in retail sales was a 0.9%
increase in comparable store sales. Direct marketing sales of $68.1 million were
approximately even with the $68.4 million reported in the prior year period. The
Company’s first quarter results do not include the acquisition of the J. Jill
Group, which was completed on May 3, 2006.
     Talbots net income for the first quarter was $27.4 million, compared to
$34.5 million for the first quarter last year. Earnings per diluted share,
including $0.03 in stock option expense, were $0.51. Excluding stock option
expense, earnings per share were $0.54, compared to last year’s record first
quarter earnings per diluted share of $0.63.
     Arnold B. Zetcher, Chairman, President and Chief Executive Officer,
commented “We reported first quarter earnings per share in line with our
recently updated outlook and the First Call consensus estimate. Total Company
comparable store sales increased modestly in the period and our direct marketing
business, including catalog and Internet, was approximately even with last year.
Sales trends in our Talbots Woman large size

 



--------------------------------------------------------------------------------



 



2
concept continued to be very strong throughout the entire quarter, with
comparable store sales rising 10%. In addition, our Talbots Kids performance was
healthy, with a combined March/April comp store gain of 9%.”
     “Regarding our store expansion plan, during the quarter, we opened three
new Talbots Misses stores and ended the period with a total of 1,086 stores. Our
plan is to open approximately 50 new Talbots brand stores in 2006, which would
bring us to approximately 1,128 Talbots stores at the end of the year. For the
J. Jill brand, we currently plan to open approximately 42 new stores in fiscal
2006, ending the year with approximately 241 J. Jill stores. In total, The
Talbots, Inc. will end the fiscal year 2006 with approximately 1,369 stores in
operation.”
     “As announced earlier this month, we have completed the J. Jill merger and
are excited about the opportunity to serve a larger share of the 35+ women’s
market with a broader range of merchandise. We have a strong leadership team in
place that combines the talents and market expertise of Talbots and J. Jill
management, and are focused on maximizing the synergies of the two brands while
capturing the growth potential of this advantageous market position,” continued
Mr. Zetcher.
Second Quarter Outlook
     Commenting on the outlook for the second quarter of fiscal 2006,
Mr. Zetcher noted, “We are still in the early stages of our integration, and
have entered into a period of significant change. Given this, it is very
difficult to predict our second quarter earnings due to a number of unusual
factors, including costs associated with the acquisition of J. Jill,
purchase-related accounting adjustments, as well as the learning curve for both
organizations. Nevertheless, we are currently targeting a second quarter loss
per diluted share on a GAAP basis to be in the range of ($0.15) to ($0.05). This
estimate includes acquisition-related costs and adjustments of approximately
$0.20 per share. Excluding the estimate for costs and adjustments as outlined
above, earnings per diluted share would be in the range of $0.05 to $0.15.
Further, earnings per diluted share excluding approximately $0.03 in stock
option expense for the period would be in the range of $0.08 to $0.18 per share,
compared to the $0.35 reported last year.”

 



--------------------------------------------------------------------------------



 



3
     “This range of earnings per share reflects the impact of J. Jill’s weak
second quarter sales, which will result in a significant loss in the period and
represents a continuation of their first quarter trends. In addition, we expect
incremental Talbots brand markdowns in the second quarter, resulting from softer
than anticipated first quarter sales and the shift of a promotional event from
the second quarter into the first.”
     “As we have previously stated, this J. Jill acquisition will be dilutive to
earnings in fiscal 2006. However, in fiscal 2007 we currently anticipate that
the transaction will be accretive to earnings, with synergies and after
acquisition-related costs and adjustments. We are confident in our ability to
achieve the $25 million in synergies that we initially identified and are making
solid progress in that regard.”
     “Turning to the second half of this year, for the Talbots brand, we believe
we are well-positioned to benefit particularly from the new merchandising
initiatives we established late last year. On the J. Jill side, we anticipate
improvement in its business performance in fiscal 2007, when any initiatives by
our new leadership team begin to take effect.”
     “In closing, we are delighted to now be moving ahead with this J. Jill
merger. We have confidence in the brand’s potential for the future and its
ability to enhance The Talbots, Inc. position in the marketplace. Given our
strong company fundamentals and significant opportunities for growth, we are
optimistic about our ability to enhance shareholder value for the long term,”
concluded Mr. Zetcher.
     As previously announced, Talbots will host a conference call today, May 17,
2006 at 10:00 am local time to discuss first quarter results. To listen to the
live web cast please log on to http://www.talbots.com/about/investor.asp. The
call will be archived on its web site www.talbots.com for a period of twelve
months. In addition, an audio replay of the call will be available shortly after
its conclusion and archived until May 19, 2006. This call may be accessed by
dialing (877) 519-4471, passcode 7379533.
     The Talbots, Inc. is a leading international specialty retailer and
cataloger of women’s, children’s and men’s apparel, shoes and accessories. The
Company currently operates a total of 1,291 stores in 47 states, the District of
Columbia, Canada and the U.K., with 1,086 stores under the Talbots brand name
and 205 stores under the J. Jill brand name. Both brands target the age 35+
female population. Talbots brand on-line shopping site is located at
www.talbots.com and the J. Jill brand on-line shopping site is located at
www.jjill.com.

 



--------------------------------------------------------------------------------



 



4

 
****************************************************************************************************************

     The foregoing contains forward-looking information within the meaning of
The Private Securities Litigation Reform Act of 1995. These statements may be
identified by such forward-looking terminology as “expect,” “look,” “believe,”
“anticipate,” “outlook,” “will,” “would,” “would yield,” or similar statements
or variations of such terms. All of the “outlook” information (including future
revenues, future comparable sales, future earnings, future EPS, and other future
financial performance or operating measures) constitutes forward-looking
information.
     Our outlook and other forward-looking statements are based on a series of
expectations, assumptions, estimates and projections about our Company which
involve risks and uncertainty, including assumptions and projections concerning
integration costs, purchase-related accounting adjustments, acquisition
synergies, store traffic, levels of store sales including regular-price selling
and markdown selling, and customer preferences. All of our outlook information
and other forward-looking statements are as of the date of this release only.
The Company can give no assurance that such outlook or expectations will prove
to be correct and does not undertake to update or revise any “outlook”
information or any other forward-looking statements to reflect actual results,
changes in assumptions, estimates or projections, or other circumstances
occurring after the date of this release, even if such results, changes or
circumstances make it clear that any projected results will not be realized.
     Our forward-looking statements involve substantial known and unknown risks
and uncertainties as to future events which may or may not occur, including the
risk that the J. Jill business will not be successfully integrated, the risk
that the cost savings and other synergies from the transaction may not be fully
realized or may take longer to realize than expected, the risk that the
acquisition will disrupt Talbots or J. Jill’s core business, transaction and
integration costs, the reaction of Talbots and J. Jill customers and suppliers
to the transaction, diversion of management time on merger-related issues,
effectiveness of the Company’s brand awareness and marketing programs, any
different or any increased negative trends in its regular-price or markdown
selling, effectiveness of its Internet site, acceptance of the Company’s
fashions including the Company’s 2006 spring and summer fashions, the Company’s
ability to anticipate and successfully respond to changing customer tastes and
preferences and to produce the appropriate balance of merchandise offerings, the
Company’s ability to sell its merchandise at regular prices as well as its
ability to successfully execute its major sale events including the timing and
levels of markdowns and appropriate balance of available markdown inventory, any
difference between estimated and actual stock option expense and retail economic
conditions including consumer spending, In each case, actual results may differ
materially from such forward-looking information.
     Certain other factors that may cause actual results to differ from such
forward-looking statements are included in the Company’s Form 10-K (under “Risk
Factors”) and in other periodic reports filed with the Securities and Exchange
Commission and available on the Talbots website under “Investor Relations” and
you are urged to carefully consider all such factors.

     
*****************************************************************************************************************

###
(tables to follow)

 



--------------------------------------------------------------------------------



 



THE TALBOTS INC. AND SUBSIDIARIES
CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED)
FOR THE THIRTEEN WEEKS ENDED APRIL 29, 2006 AND APRIL 30, 2005
Amounts in thousands except per share data

                      Thirteen Weeks Ended       April 29,     April 30,      
2006     2005  
 
               
NET SALES
  $ 453,012     $ 446,531  
 
               
COSTS AND EXPENSES
               
Cost of sales, buying and occupancy (includes non-cash compensation
expense of $394 relating to stock options in 2006)
    272,200       264,279  
Selling, general and administrative (includes non-cash compensation
expense of $2,549 relating to stock options in 2006)
    135,599       126,218  
 
           
OPERATING INCOME
    45,213       56,034  
 
               
INTEREST
               
Interest expense
    6,752       980  
Interest income
    5,308       177  
 
           
 
               
INTEREST EXPENSE — net
    1,444       803  
 
           
 
               
INCOME BEFORE TAXES
    43,769       55,231  
 
               
INCOME TAXES
    16,413       20,712  
 
           
 
               
NET INCOME
  $ 27,356     $ 34,519  
 
           
 
               
NET INCOME PER SHARE:
               
BASIC
  $ 0.52     $ 0.64  
 
           
DILUTED
  $ 0.51     $ 0.63  
 
           
 
               
WEIGHTED AVERAGE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING:
               
BASIC
    52,620       53,647  
 
           
DILUTED
    53,669       54,881  
 
           
Cash Dividends Paid Per Share
  $ 0.12     $ 0.11  
 
           

 



--------------------------------------------------------------------------------



 



THE TALBOTS INC. AND SUBSIDIARIES
CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED)
APRIL 29, 2006, JANUARY 28, 2006, AND APRIL 30, 2005
Amounts in thousands except share data

                              April 29,     January 28,     April 30,       2006
    2006     2005  
 
                       
Cash and cash equivalents
  $ 139,116     $ 103,020     $ 49,307  
Restricted cash
    400,000       —       —  
Customer accounts receivable — net
    221,380       209,749       211,180  
Merchandise inventories
    271,693       246,707       253,241  
Other current assets
    57,946       61,185       59,809  
 
                 
Total current assets
    1,090,135       620,661       573,537  
 
                       
Property and equipment — net
    378,516       387,536       396,212  
Deferred income taxes
    8,124       6,407       —  
Intangibles — net
    111,397       111,397       111,397  
Other assets
    27,956       20,143       18,569  
 
                 
 
                       
TOTAL ASSETS
  $ 1,616,128     $ 1,146,144     $ 1,099,715  
 
                 
 
                       
Notes payable to banks
  $ 45,000     $ —     $ —  
Bridge loan relating to acquisition
    400,000       —       —  
Accounts payable
    65,516       85,343       51,215  
Income taxes payable
    43,094       37,909       42,296  
Accrued liabilities
    121,240       121,205       114,970  
 
                 
Total current liabilities
    674,850       244,457       208,481  
 
                       
Long-term debt
    100,000       100,000       100,000  
Deferred rent under lease commitments
    110,184       110,864       109,375  
Deferred income taxes
    —       —       1,308  
Other liabilities
    76,642       63,855       59,734  
Stockholders’ equity
    654,452       626,968       620,817  
 
                 
 
                       
TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY
  $ 1,616,128     $ 1,146,144     $ 1,099,715  
 
                 

 



--------------------------------------------------------------------------------



 



THE TALBOTS INC. AND SUBSIDIARIES
CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED)
FOR THE THIRTEEN WEEKS ENDED APRIL 29, 2006 AND APRIL 30, 2005
Amounts in thousands

                      Thirteen Weeks Ended       April 29,     April 30,      
2006     2005  
 
               
CASH FLOWS FROM OPERATING ACTIVITIES:
               
Net income
  $ 27,356     $ 34,519  
Depreciation and amortization
    22,605       22,559  
Deferred and other items
    7,553       1,938  
Changes in:
               
Customer accounts receivable
    (11,606 )     (11,940 )
Merchandise inventories
    (24,864 )     (14,771 )
Accounts payable
    (19,073 )     (13,850 )
Income taxes payable
    5,206       15,050  
All other working capital
    3,532       2,534  
 
           
 
    10,709       36,039  
 
           
 
               
CASH FLOWS FROM INVESTING ACTIVITIES:
               
Additions to property and equipment
    (14,435 )     (13,808 )
Increase in restricted cash
    (400,000 )     —  
 
           
 
    (414,435 )     (13,808 )
 
           
 
               
CASH FLOWS FROM FINANCING ACTIVITIES:
               
Borrowings under notes payable from banks
    45,000       —  
Borrowings under bridge loan relating to acquisition
    400,000       —  
Proceeds from options exercised
    2,293       1,293  
Excess tax benefit from options exercised
    94       —  
Debt issuance costs
    (115 )     —  
Cash dividends
    (6,452 )     (5,999 )
Purchase of treasury stock
    (1,090 )     —  
 
           
 
    439,730       (4,706 )
 
           
 
               
EFFECT OF EXCHANGE RATE CHANGES ON CASH
    92       (29 )
 
               
NET INCREASE IN CASH AND CASH EQUIVALENTS
    36,096       17,496  
 
               
CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD
    103,020       31,811  
 
           
 
               
CASH AND CASH EQUIVALENTS, END OF PERIOD
  $ 139,116     $ 49,307  
 
           

 